We are of the opinion that the court erred in refusing to hear and determine the motion for a new trial on its merits, and, until such hearing by the trial court, this court is without jurisdiction to pass upon alleged errors occurring at the trial.
The plaintiff in error has a statutory right to have his motion determined in the court below. _ But we hold that he has no constitutional right to be present at the hearing as same is no part of the trial.
The court below is, therefore, directed to hear and pass upon the motion for a new trial upon the grounds therein stated.